DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 25 February 2021.

Claims 1, 4-9, 17, 20, 21 and 24 are currently amended, claims 10-16 are as originally presented, claims 2, 3, 18, 19, 22 and 23 are cancelled and claims 25-30 are new.
In summary, claims 1, 4-17, 20, 21 and 24-30 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, 12-17, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brackney ((U. S. Patent Application Publication 2011/0115816 A1, already of record, hereafter ‘816).

Regarding claim 1 (Currently amended), Brackney teaches a method (‘816; ¶ 0011; methods and systems are described that provide an operator using a mobile client device an augmented reality (AR) building operations tool (ARBOT)) comprising: at a device (‘816; fig. 1, element 150; ¶ 0011; ¶ 0071-0072; smart phone, programmable processor; digital computer) including one or more processors (‘816; fig. 6, element 644, CPU; ¶ 0056), non-transitory memory (‘816; ¶ 0073; all forms of non-volatile memory, media and memory devices of various descriptions), and one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types): capturing an image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) associated with a physical environment (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images), ¶ 0036; blend digital information with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; map digital visual objects, including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) that corresponds to a field-of-view of an image sensor of the device (‘816; fig. 6, element 650, ¶ 0056; camera; ¶ 0031; Equipment in the field of view of the client's camera; fig. 4; ¶ 0045; smart ballasts 455, 456, 458, 460, 462, 464 in the field of view of the camera of PDA 450), wherein the physical environment at least includes an item (‘816; ; fig. 2; items 256, 257 and 258 – three air diffusers – use 258 as an example item; ¶ 0037; fig. 4; ¶ 0045; smart ballasts 455, 456, 458, 460, 462, 464 in the field of view of the camera of PDA 450); identifying [[an]] the item (‘816; ¶ 0038; the ARBOT server identifies the three diffusers 256, 257, 258 by location of client 250 in building 210 and/or by some ID marker (not shown in FIG. 2)) within the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150); generating an affordance-item pair that corresponds to the item (‘816; fig. 3; elements 390 and 258 define an affordance 390 to item 258 linked pair; ¶ 0040); displaying, on the one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ , the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) of the physical environment and the affordance-item pair in association with the item (‘816; ; fig. 3; items 256, 257 and 258 – three air diffusers – use 258 as an example item; ¶ 0037; elements 390 and 258 define an affordance 390 to item 258 linked pair; ¶ 0040); detecting an input selecting the affordance-item pair (‘816; fig. 3; ¶ 0040; box 392, user selects or clicks element 392 of the affordance); and in response to detecting the input selecting the affordance-item pair (‘816; fig. 3; ¶ 0040; box 392, user selects or clicks element 392 of the affordance): ceasing to display the affordance-item pair in association with the item (‘816; fig. 3; ¶ 0040; user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258 (e.g., an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow) replacing the actuated button (ceasing to display the affordance-item pair as the affordance-item pair has been selected and a new affordance-item pair is presented to allow correction of the first indicated condition) allowing the operator to adjust operation of the diffuser or related components via the displayed response actuator until airflow is within specification which would also be a different scenario to cease to display the fault condition affordance); and causing display of video images), ¶ 0036; blend with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; live feed is always provided) on the one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types) while continuing to display the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) of the physical environment including the item (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images) ¶ 0036; blend digital information with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; live feed is always provided)
Brackney does not specifically teach to “cease to display the affordance-item pair in association with the item” however one of ordinary skill in the art prior to the effective filing date of the invention would understand, know, or be taught that once the user selected the fault affordance-item pair link that summoned the response to present an adjusting means, it would cease to display the first selected affordance-item pair and might provide a different affordance-item pair signaling normal operation or the like as the operator cures the condition.  The motivation to cease the display of the particular affordance-item pair in association with the item 

Claims 2 and 3 (Cancelled).

In regard to clam 4 (Currently amended), Brackney teaches the method of claim [[2]]1 and further teaches the method as further comprising: obtaining an item manifest corresponding to the item (‘816; fig. 3, item 384; ¶ 0039) in the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150),wherein the item manifest includes a plurality of items associated with the item (‘816; fig. 3, item 384; ¶ 0039-0040; item manifest includes a plurality of items associated with the item).

Regarding claim 5 (Currently amended), Brackney teaches the method of claim [[2]]1 and further teaches the method as further comprising: displaying, on the one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types), an affordance associated with the affordance-item pair by compositing the affordance with at least a portion of the item (‘816; figs. 2 and 3; elements 390 and 258 define an affordance 390 to item 258 linked pair in the captured image data frame on the display; ¶ 0040) in the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150).

In regard to claim 6 (Currently amended), Brackney teaches the method of claim [[2]]1 and further teaches wherein identifying the item in the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) includes performing at least one of instance segmentation or semantic segmentation (‘816; ¶ 0012; determine the identification of the equipment; create an overlay of building management data that it transmits to the client for display concurrently with the real-time image of the equipment-segments scene to the identified equipment (item) to overly the augmenting graphical and/or textual data) on the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) in order to identify the item in the stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150).

Regarding claim 7 (Currently amended), Brackney teaches the method of claim [[2]]1 and further teaches wherein the SR environment is overlaid (‘816; ¶ 0012; ¶ 0015; ¶ 0017) on the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150).

In regard to claim 8 (Currently amended), Brackney teaches the method of claim [[2]]1 and further teaches wherein the SR environment replaces display of the image stream (‘816; ¶ 0050; The client 550 may then be operated via a tap or selection on a GUI to bring up additional building management information useful for addressing the identified problem (e.g., stuck damper) such as a list of parts, tools, and instructions to make the repair--all of which may be displayed in the display 552 while the operator 502 is in the vicinity or position of the 

Regarding claim 9 (Currently amended), Brackney teaches the method of claim [[2]]1 and further teaches the method as further comprising: determining whether the input corresponds to a first selection input type or a second selection input type, wherein the first selection input type causes a transition from displaying the image stream on the device to displaying the SR environment (‘816; ¶ 0037; displaying the SR environment on the one or more displays) on the one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types), and wherein the second selection input type causes a download of the SR representation of the item (‘816; ¶ 0037; request download of information for selected affordance).

In regard to claim 10 (Original), Brackney teaches the method of claim 1 and further teaches the method as further comprising: generating additional SR content in the SR environment, wherein the additional SR content corresponds to an additional item that is related to the item (‘816; ¶ 0012; ¶ 0040; an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow) or to record this problem and initiate further maintenance actions for the diffuser 258).

Regarding claim 12 (Original), Brackney teaches the method of claim 1 and further teaches the method as further comprising: identifying a second item (‘816; fig. 2; items 256, 257 and 258 – three air diffusers – use 257 as an example item; ¶ 0037); and generating a second 

Regarding claim 13 (Original), Brackney teaches the method of claim 1 and further teaches the method as further comprising: obtaining the SR representation of the item (‘816; fig. 3; ¶ 0039-0040; obtaining the SR representation of the item).

In regard to claim 14 (Original), Brackney teaches the method of claim 1 and further teaches wherein the SR representation of the item is provided by an entity associated with the item (‘816; fig. 3; ¶ 0039-0040).

Regarding claim 15 (Original), Brackney teaches the method of claim 1 and further teaches wherein the SR representation of the item is changed within the SR environment in response to one or more subsequent inputs (‘816; ¶ 0012; ¶ 0040; an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow which changes the SR representation or the user may record this problem and initiate further maintenance actions for the diffuser 258 which provides further inputs and changes the SR representation and content).

In regard to claim 16 (Original), Brackney teaches he method of claim 1 and further teaches wherein identifying the item includes determining whether the item is available for display in the SR environment to a user of the device (‘816; ¶ 0035; The building EMS 110 uses its hardware/software to access the EMS database to retrieve sensor or other building 

Regarding claim 17 (Currently amended), Brackney teaches a non-transitory memory storing one or more programs (‘816; ¶ 0073; all forms of non-volatile memory, media and memory devices of various descriptions storing one or more programs), which, when executed by one or more processors (‘816; fig. 6, element 644, CPU; ¶ 0056) of a device with one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types), cause the device to: capture an image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) associated with a physical environment (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images), ¶ 0036; with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; map digital visual objects, including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) that corresponds to a field-of-view of an image sensor of the device (‘816; fig. 6, element 650, ¶ 0056; camera; ¶ 0031; Equipment in the field of view of the client's camera; fig. 4; ¶ 0045; smart ballasts 455, 456, 458, 460, 462, 464 in the field of view of the camera of PDA 450), wherein the physical environment at least includes an item (‘816; ; fig. 2; items 256, 257 and 258 – three air diffusers – use 258 as an example item; ¶ 0037; fig. 4; ¶ 0045; smart ballasts 455, 456, 458, 460, 462, 464 in the field of view of the camera of PDA 450); identify [[an]] the item (‘816; ¶ 0038; the ARBOT server identifies the three diffusers 256, 257, 258 by location of client 250 in building 210 and/or by some ID marker (not shown in FIG. 2)) within the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150): generate an affordance-item pair that corresponds to the item (‘816; fig. 3; elements 390 and 258 define an affordance 390 to item 258 linked pair; ¶ 0040); display, on the one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types), the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) of the physical environment and the affordance-item pair in association with the item (‘816; ; fig. 3; items 256, 257 and 258 – three air diffusers – use 258 as an example item; ¶ 0037; elements 390 and 258 define an affordance 390 to item 258 linked pair; ¶ 0040); detecting an input selecting the affordance-item pair (‘816; fig. 3; ¶ 0040; box 392, user selects or clicks element 392 of the affordance); detect an input selecting the affordance-item pair (‘816; fig. 3; ¶ 0040; box 392, user selects or clicks element 392 of the affordance); and in response to detecting the input selecting the affordance-item pair (‘816; fig. 3; ¶ 0040; box 392, user selects or clicks element 392 of the affordance): cease to display the affordance-item pair in association with the item (‘816; fig. 3; ¶ 0040; user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258 (e.g., an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow) replacing the actuated button (ceasing to display the affordance-item pair as the affordance-item pair has been selected and a new affordance-item pair is presented to allow correction of the first indicated condition) allowing the operator to adjust operation of the diffuser or related components via the displayed response actuator until airflow is within specification which would also be a different scenario to cease to display the fault condition affordance); and cause display ovideo images), ¶ 0036; blend digital information with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; live feed is always provided) on the one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types) while continuing to display the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) of the physical environment including the item (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images) ¶ 0036; blend digital information with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; live feed is always provided),
Brackney does not specifically teach to “cease to display the affordance-item pair in association with the item” however one of ordinary skill in the art prior to the effective filing date of the invention would understand, know, or be taught that once the user selected the fault affordance-item pair link that summoned the response to present an adjusting means, it would cease to display the first selected affordance-item pair and might provide a different affordance-item pair signaling normal operation or the like as the operator cures the condition.  The motivation to cease the display of the particular affordance-item pair in association with the item 

Claims 18 and 19 (Cancelled).

In regard to claim 20 (Currently amended), Brackney teaches the non-transitory memory of claim [[18]]17 and further teaches wherein the one or more programs further cause the device to: obtaining an item manifest corresponding to the item (‘816; fig. 3, item 384; ¶ 0039) in the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) wherein the item manifest includes a plurality of items associated with the item (‘816; fig. 3, item 384; ¶ 0039-0040; item manifest includes a plurality of items associated with the item).

Regarding claim 21 (Currently amended), Brackney teaches a device (‘816; fig. 1, element 150; ¶ 0011; ¶ 0071-0072; smart phone, programmable processor; digital computer) comprising: one or more processors (‘816; fig. 6, element 644, CPU; ¶ 0056); a non-transitory memory (‘816; ¶ 0073; all forms of non-volatile memory, media and memory devices of various descriptions); one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types); and one or more programs stored in the non-transitory memory (‘816; ¶ 0073; all capture an image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) associated with a physical environment (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images), ¶ 0036; blend digital information with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; map digital visual objects, including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) that corresponds to a field-of-view of an image sensor of the device (‘816; fig. 6, element 650, ¶ 0056; camera; ¶ 0031; Equipment in the field of view of the client's camera; fig. 4; ¶ 0045; smart ballasts 455, 456, 458, 460, 462, 464 in the field of view of the camera of PDA 450), wherein the physical environment at least includes an item (‘816; ; fig. 2; items 256, 257 and 258 – three air diffusers – use 258 as an example item; ¶ 0037; fig. 4; ¶ 0045; smart ballasts 455, 456, 458, 460, 462, 464 in the field of view of the camera of PDA 450); identify [[an]] the item within the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150): generate an affordance-item pair that corresponds to the item; display, on the one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types), the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) of the physical environment and the affordance-item pair in association with the item (‘816; ; fig. 3; items 256, 257 and 258 – three air diffusers – use 258 as an example item; ¶ 0037; elements 390 and 258 define an affordance 390 to item 258 linked pair; ¶ 0040); detect an input selecting the affordance-item pair (‘816; fig. 3; ¶ 0040; box 392, user selects or clicks element 392 of the affordance); and in response to detecting the input selecting the affordance-item pair (‘816; fig. 3; ¶ 0040; box 392, user selects or clicks element 392 of the affordance): cease to display the affordance-item pair in association with the item (‘816; fig. 3; ¶ 0040; user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258 (e.g., an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow) replacing the actuated button (ceasing to display the affordance-item pair as the affordance-item pair has been selected and a new affordance-item ; and cause display ovideo images), ¶ 0036; blend digital information with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; live feed is always provided) on the one or more displays (‘816; fig. 6, element 652, display; ¶ 0056; ¶ 0074; display device types) while continuing to display the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) of the physical environment including the item (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images) ¶ 0036; blend digital information with real-time images to create a richer experience for users than if they look only at the live images; synthesizing and presenting the retrieved data in concert with real-time images on the client; live feed is always provided),
Brackney does not specifically teach to “cease to display the affordance-item pair in association with the item” however one of ordinary skill in the art prior to the effective filing 

Claims 22 and 23 (Cancelled).

In regard to claim 24 (Currently amended), Brackney teaches the device of claim [[22]]21 and further teaches wherein the one or more programs further cause the device to: obtaining an item manifest corresponding to the item (‘816; fig. 3, item 384; ¶ 0039) in the image stream (‘816; fig. 6, element 650, ¶ 0056; camera 650 is provided for capturing 651 images (e.g., video images); ¶ 0036; map digital visual objects (affordance-item pair objects), including building management data 126, to the equipment in the displayed image via the building management overlay 158 returned to the client 150, e.g., to provide contextually relevant and useful building management information in the live video provided to the user on the display screen of the client 150) wherein the item manifest includes a plurality of items associated with the item (‘816; fig. 3, item 384; ¶ 0039-0040; item manifest includes a plurality of items associated with the item).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brackney (U. S. Patent Application Publication 2011/0115816 A1, already of record, hereafter ‘816) as applied to claims 1, 4-10, 12-17, 20, 21 and 24 above, and in view of Hastings et al. (U. S. Patent Application Publication 2013/0042296 A1, already of record hereafter ‘296).

Regarding claim 11 (Original), Brackney teaches the method of claim 1 but does not teach wherein the SR representation of the item is subject to digital rights management (DRM) protection in order to restrict manipulation of the item.
Hastings, working in the same field of endeavor, however, teaches wherein the SR representation of the item is subject to digital rights management (DRM) protection in order to restrict manipulation of the item (‘296; figs. 14A and 14B; ¶ 0002; ¶ 0161-0163) for the benefit of protecting the rights of the supplier of the supplied controlled content.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the digital rights management techniques taught by Hastings with the SR environment employing affordance-item pair constructs for allowing user interaction with the environment as taught by Brackney for the benefit of protecting the rights of the supplier of the supplied controlled content.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brackney (U. S. Patent Application Publication 2011/0115816 A1, already of record, hereafter ‘816) as applied to claims 1, 4-17, 20, 21 and 24 above, and in view of Mildrew et al. (U. S. Patent Application Publication 2019/00050137 A1, already of record, hereafter ‘137).

Regarding claim 25 (New), Brackney teaches the method of claim 1 but does not explicitly teach wherein the SR representation of the item corresponds to a three-dimensional (3D) model of the item.
It is clear from the Brackney disclosure that the invention is dealing with three-dimensional objects within a real three-dimensional environment but does not explicitly disclose the item as being a three-dimensional model.
Mildrew, working in the same field of endeavor, however, teaches wherein the SR representation of the item corresponds to a three-dimensional (3D) model of the item (‘137; Abstract; ¶ 0039; ¶ 0047-0049; 3D model of a kitchen refrigerator/freezer with an associated affordance-item pair construct) for the benefit of providing more enriched experiences associated with 3D environment applications allowing the 3D model to be viewed from different perspectives.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Mildrew for incorporating three-dimensional models of items into a three dimensional environment with the SR environment employing affordance-item pair constructs for allowing user interaction with the environment as taught by Brackney for the benefit of providing more enriched experiences associated with 3D environmental SR applications.  The motivation to do so would be the desire to allow the user to view a 3D model of an item from different perspectives to decide if it should be incorporated into the current 3D environment.

26 (New), Brackney and Mildrew teach the method of claim 25 and further teach the method as further comprising: detecting one or more user interactions inputs directed to the 3D 

Regarding claim 27 (New), Brackney teaches the non-transitory memory of claim 17 but does not explicitly teach wherein the SR representation of the item corresponds to a three-dimensional (3D) model of the item.
It is clear from the Brackney disclosure that the invention is dealing with three-dimensional objects within a real three-dimensional environment but does not explicitly disclose the item as being three-dimensional.
Mildrew, working in the same field of endeavor, however, teaches wherein the SR representation of the item corresponds to a three-dimensional (3D) model of the item (‘137; Abstract; ¶ 0039; ¶ 0047-0049; 3D model of a kitchen refrigerator/freezer with an associated affordance-item pair construct) for the benefit of providing more enriched experiences associated with 3D environment applications allowing the 3D model to be viewed from different perspectives.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Mildrew for incorporating three-dimensional models of items into a three dimensional environment with the SR environment employing affordance-item pair constructs for allowing user interaction with the environment as 

In regard to claim 28 (New), Brackney and Mildrew teach the non-transitory memory of claim 27 and further teach wherein the one or more programs further cause the device to: detect one or more user interactions inputs directed to the 3D model of the item (‘137; figs. 4A, 4B and 5A-5F; ¶ 0008-0009; ¶ 0141-0142; one or more user interactions inputs directed to the 3D model of the item); and in response to detecting the one or more user interactions inputs, modify the 3D model of the item based at least in part on the one or more user interactions inputs (‘137; figs. 4A, 4B and 5A-5F; ¶ 0175; provides various tools for tailoring the appearance and presentation of a 3D model after the generation of the 3D model).

Regarding claim 29 (New), Brackney teaches the device of claim 21 but does not explicitly teach wherein the SR representation of the item corresponds to a three-dimensional (3D) model of the item.
It is clear from the Brackney disclosure that the invention is dealing with three-dimensional objects within a real three-dimensional environment but does not explicitly disclose the item as being three-dimensional.
Mildrew, working in the same field of endeavor, however, teaches wherein the SR representation of the item corresponds to a three-dimensional (3D) model of the item (‘137; Abstract; ¶ 0039; ¶ 0047-0049; 3D model of a kitchen refrigerator/freezer with an associated 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Mildrew for incorporating three-dimensional models of items into a three dimensional environment with the SR environment employing affordance-item pair constructs for allowing user interaction with the environment as taught by Brackney for the benefit of providing more enriched experiences associated with 3D environmental SR applications.  The motivation to do so would be the desire to allow the user to view a 3D model of an item from different perspectives to decide if it should be incorporated into the current 3D environment.
Regarding claim 30 (New), Brackney and Mildrew teach the device of claim 29 and further teach wherein the one or more programs further cause the device to: detect one or more user interactions inputs directed to the 3D model of the item (‘137; figs. 4A, 4B and 5A-5F; ¶ 0008-0009; ¶ 0141-0142; one or more user interactions inputs directed to the 3D model of the item); and in response to detecting the one or more user interactions inputs, modify the 3D model of the item based at least in part on the one or more user interactions inputs (‘137; figs. 4A, 4B and 5A-5F; ¶ 0175; provides various tools for tailoring the appearance and presentation of a 3D model after the generation of the 3D model).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-17, 20, 21 and 24-30 have been considered but are moot because the arguments apply to the amended claims and do not reflect 

The Applicant’s arguments filed 25 February 2021 are primarily based upon the extensively amended claim features incorporated into independent claims 1, 17 and 21 and new claims 25-30.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations and new claims have now been examined and addressed and, in particular, the newly incorporated prior art reference of Mildrew, previously cited but not used in the previous Office Action, is relied upon for showing features in the newly added claims.

Independent claims 1, 17 and 21 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 4-16, 20 and 24-30 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20150331576 A1	MANIPULATING VIRTUAL ENVIRONMENT USING NON-INSTRUMENTED PHYSICAL OBJECT – A method of manipulating a three-dimensional image file including a virtual object includes obtaining image information in a processing device of a non-instrumented physical object manipulated by a user, such image information including movement information; and causing virtual movement of the virtual object based on the movement information. A method of shaping a virtual object includes obtaining image information including movement information; and determining a shape of the virtual object based on the movement information. A method of modifying a virtual object includes obtaining image information including movement information; and altering a virtual surface appearance of at least a part of the virtual object based on the movement information obtained through the user of affordances. “Affordances" are properties of an object (real or virtual) that suggest to a user the possibility of the user's performing some action with the object. For example, handles afford holding or pulling, and buttons afford pushing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613